Name: 97/480/EC: Commission Decision of 1 July 1997 amending Commission Decision 97/252/EC drawing up provisional lists of third country establishments from which the Member States authorize imports of milk and milk-based products for human consumption (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  processed agricultural produce;  trade;  international trade;  cooperation policy;  health
 Date Published: 1997-08-01

 Avis juridique important|31997D048097/480/EC: Commission Decision of 1 July 1997 amending Commission Decision 97/252/EC drawing up provisional lists of third country establishments from which the Member States authorize imports of milk and milk-based products for human consumption (Text with EEA relevance) Official Journal L 207 , 01/08/1997 P. 0001 - 0063COMMISSION DECISION of 1 July 1997 amending Commission Decision 97/252/EC drawing up provisional lists of third country establishments from which the Member States authorize imports of milk and milk-based products for human consumption (Text with EEA relevance) (97/480/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which the Member States are authorized to import certain products of animal origin, fishery products or live bivalve molluscs (1), as last amended by Council Decision 97/34/EC (2), and in particular Articles 2 (1) and 7 thereof,Whereas Commission Decision 95/340/EEC (3), as last amended by Decision 96/584/EC (4), draws up a list of third countries from which the Member States authorize imports of milk and milk-based products;Whereas the health and veterinary certification requirements for imports of milk and milk-based products from the countries appearing on that list have been laid down in Commission Decision 95/343/EEC (5), as last amended by Decision 97/115/EC (6);Whereas Commission Decision 97/252/EC (7) draws up provisional lists of third country establishments from which the Member States authorize imports of milk and milk-based products for human consumption;Whereas the Commission has received from Canada and Israel lists of establishments with guarantees that they fully meet the appropriate Community health requirements and that should an establishment fail to do so its export activities to the European Community will be suspended;Whereas Commission Decision 97/299/EC (8) draws up a list of establishments in the Czech Republic;Whereas Argentina, Australia, New Zealand and Switzerland have amended the lists of establishments in Decision 97/252/EC; whereas these amendments should therefore be published;Whereas the Commission has been unable to ascertain in the third countries other than those whose establishments are listed in Decision 97/252/EC the compliance of their establishments with Community requirements and the validity of the guarantees provided by the competent authorities, particularly by means of on-the-spot inspections; whereas it is therefore necessary to extend the period they have been granted;Whereas it is necessary to ensure the consistency of decisions drawing up lists of establishments; whereas Decision 97/252/EC should therefore be amended;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. In Article 1 (1) of Decision 97/252/EC, the words 'third country` are inserted before 'establishments`.2. Article 1 (2) of Decision 97/252/EC is replaced by the following:'Up to 1 January 1998 Member States may authorize imports of milk and milk-based products from establishments in third countries other than those listed in the Annex hereto.`Article 21. The Annex to Decision 97/252/EC is supplemented by Annex I to this Decision for Canada and Israel.2. The Annex to Decision 97/252/EC is replaced by Annex II to this Decision for Argentina, Australia, New Zealand and Switzerland.Article 3This Decision is addressed to the Member States.Done at Brussels, 1 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 243, 11. 10. 1995, p. 17.(2) OJ No L 13, 16. 1. 1997, p. 33.(3) OJ No L 200, 24. 8. 1995, p. 38.(4) OJ No L 255, 9. 10. 1996, p. 20.(5) OJ No L 200, 24. 8. 1995, p. 52.(6) OJ No L 42, 13. 2. 1997, p. 16.(7) OJ No L 101, 18. 4. 1997, p. 46.(8) OJ No L 124, 16. 5. 1997, p. 50.ANEXO I / BILAG I / ANHANG I / Ã Ã Ã Ã Ã Ã Ã Ã Ã  I / ANNEX I / ANNEXE I / ALLEGATO I / BIJLAGE I / ANEXO I / LIITE I / BILAGA I «>TABLE> » «>TABLE> »ANEXO II / BILAG II / ANHANG II / Ã Ã Ã Ã Ã Ã Ã Ã Ã  II / ANNEX II / ANNEXE II / ALLEGATO II / BIJLAGE II /ANEXO II / LIITE II / BILAGA II «>TABLE> » «>TABLE> » «>TABLE> » «>TABLE> »